—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that proof that a stolen credit card was valid and unexpired is a necessary element of the crime of grand larceny in the third degree (Penal Law former § 155.30 [4]; see, People v Winfield, 145 AD2d 449, lv denied 73 NY2d 1024). The court did not err in refusing to charge petit larceny as a lesser included offense because there was no reasonable view of the evidence that the items in the purse were not credit cards (see, People v Glover, 57 NY2d 61). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.—Grand Larceny, 3rd Degree.) Present—Dillon, P. J., Boomer, Green, Pine and Davis, JJ.